 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KELISSA RONQUILLO, individually                      Case No.: 19CV1230 BEN (BGS)
     and on behalf of others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING IN PART
13                                                        JOINT MOTION TO CONTINUE
     v.                                                   FEBRUARY 19, 2019 EARLY
14
                                                          NEUTRAL EVALUATION
     LYFT, INC.; FIRST IMPRESSIONS
15                                                        CONFERENCE TO MARCH 19, 2020
     MARKETING GROUP, LLC;
16   BOOMSOURCING, LLC; and FIRST
     IMPRESSIONS INTERACTIVE, INC.,                       [ECF 35]
17
                                      Defendants.
18
19
           Plaintiff has filed Motion seeking to continue the Early Neutral Evaluation and
20
     Case Management Conference from February 19, 2020 to March 19, 2020. (ECF 35.)
21
     Plaintiff seeks the continuance because Plaintiff has only recently been able to serve a
22
     newly named Defendant and Plaintiff recently settled with the other remaining defendant
23
     in the case. (Id. at 1-2) Plaintiff notes that the recently served defendant is not required to
24
     appear in the action until a week before the current ENE/CMC which may not provide
25
     the defendant with sufficient time to prepare for or submit the confidential settlement
26
     brief required. (Id. at 2-3.) Plaintiff also seek the extension to allow the parties to
27
     discuss settlement prior to the ENE. (Id.) The Court notes additionally that all the
28

                                                      1
                                                                                  19CV1230 BEN (BGS)
 1   deadlines set in the Court’s Order setting the ENE fall before the date the new defendant
 2   is required to respond. Plaintiff request a 30-day continuance to March 19, 2020. The
 3   Joint Motion is GRANTED in part. The Court grants the continuance for good cause
 4   shown, however the date requested is not available. The deadlines are extended as set
 5   forth below.
 6          IT IS HEREBY ORDERED that an Early Neutral Evaluation of your case will be
 7   held on April 13, 2020, at 1:30 PM before United States Magistrate Judge Bernard G.
 8   Skomal, United States District Court, 333 W. Broadway, Suite 1280, San Diego,
 9   California.
10          The following are mandatory guidelines for the parties preparing for the
11   Early Neutral Evaluation Conference.
12          1.      Purpose of Conference: The purpose of the Early Neutral Evaluation
13   Conference (“ENE”) is to hold a serious discussion of every aspect of the lawsuit in an
14   effort to achieve an early resolution of the case. All conference discussions will be off
15   the record, privileged and confidential. Counsel for any non-English speaking parties is
16   responsible for arranging for the appearance of an interpreter at the conference.
17          2.      Personal Appearance of Parties Is Required: All parties, adjusters for
18   insured defendants, and client representatives must be present and have full and complete
19   authority to enter into a binding settlement at the ENE.1 The purpose of this requirement
20   is to have representatives present who can settle the case during the course of the
21   conference without consulting a superior. Counsel for a government entity may be
22
23
     1
       “Full authority to settle” means that the individuals at the settlement conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the
25   parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person
     needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
26   v. Brinker Intl., Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The person must be able to bind the
     party without the need to call others not present at the conference for authority or approval. The purpose
27   of requiring a person with unlimited settlement authority to attend the conference includes that the
     person’s view of the case may be altered during the face to face conference. Id. at 486. A limited or a
28   sum certain of authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                         2
                                                                                           19CV1230 BEN (BGS)
 1   excused from this requirement so long as the government attorney who attends the ENE
 2   conference (1) has primary responsibility for handling the case; and (2) may negotiate
 3   settlement offers which the attorney is willing to recommend to the government official
 4   having ultimate settlement authority. Other parties seeking permission to be excused
 5   from attending the ENE in person must follow the procedures outlined in Judge Skomal’s
 6   Chambers’ Rules. (See Judge Skomal’s Chambers’ Rules II.C.) Failure of any of the
 7   above parties to appear at the ENE conference without the Court’s permission will be
 8   grounds for sanctions. The principal attorneys responsible for the litigation must also be
 9   present in person and prepared to discuss all of the legal and factual issues in the case.
10           3.   Confidential ENE Statements Required: No later than March 23, 2020,
11   the parties must submit confidential statements of seven pages or less directly to Judge
12   Skomal. Please also attach relevant exhibits. The statement must address the legal and
13   factual issues in the case and should focus on issues most pertinent to settling the matter.
14   Statements do not need to be filed or served on opposing counsel. The statement must
15   also include any prior settlement offer or demand, as well as the offer or demand the
16   party will make at the ENE. The Court will keep this information confidential unless the
17   party authorizes the Court to share the information with opposing counsel. ENE
18   statements must be emailed to efile_Skomal@casd.uscourts.gov.
19           4.   New Parties Must Be Notified by Plaintiff’s Counsel: Plaintiff’s counsel
20   shall give notice of the ENE to parties responding to the complaint after the date of this
21   notice.
22           5.   Case Management Conference: Any objections made to initial disclosure
23   pursuant to Federal Rule of Civil Procedure, Rule 26(a)(1)(A)-(D) are overruled, and the
24   parties are ordered to proceed with the initial disclosure process. Any further objections
25   to initial disclosure will be resolved as required by Rule 26 and Judge Skomal's
26   Chambers' Rules regarding discovery disputes. Accordingly:
27                a.     The Rule 26(f) conference shall be completed on or before March 9,
28   2020;

                                                   3
                                                                                19CV1230 BEN (BGS)
 1                b.     The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall
 2   occur before March 16, 2020;
 3                c.     A Joint Discovery Plan shall be filed on the CM/ECF system as well
 4   as lodged with Magistrate Judge Skomal by delivering the plan directly to chambers or by
 5   emailing it to efile_skomal@casd.uscourts.gov, on or before March 23, 2020. The plan
 6   must be one document and must explicitly cover the parties' views and proposals for each
 7   item identified in Fed.R.Civ.P. 26(f)(3). Agreements made in the Discovery Plan will be
 8   treated as binding stipulations that are effectively incorporated into the Court's Case
 9   Management Order.
10         In cases involving significant document production or any electronic discovery, the
11   parties must also include the process and procedure for "claw back" or "quick peek"
12   agreements as contemplated by Fed. R. Evid. 502(d). The parties should also address
13   whether an order providing for protection under Rule 502(e) is needed.
14         Finally, the parties must thoughtfully meet and confer about electronic discovery
15   and include answers to the following questions in the Discovery Plan:
16                i.     Are there any preservation issues? If so, what are they and how are
17                       the parties addressing the issues;
18                ii.    What form of production have the parties agreed to? Are there any
19                       disputes with respect to the parties’ preferred form of production?
20                       What is the parties’ positions respecting Metadata;
21                iii.   Are there any proportionality issues? Specifically address Rule
22                       26(b)(2)(B) relating to inaccessible electronically stored information
23                       (“ESI”);
24                iv.    What have the parties decided regarding the methodologies for
25                       identifying ESI for production? For instance, will the parties conduct
26                       key word searching, use predictive coding, or other advanced culling
27                       techniques.
28

                                                   4
                                                                                19CV1230 BEN (BGS)
 1         In the event the case does not settle at the ENE, a Case Management Conference,
 2   pursuant to Federal Rule of Civil Procedure 16(b) will be held at the conclusion of the
 3   settlement conference.
 4         6.     Requests to Continue an ENE Conference: Requests to continue ENEs
 5   are rarely granted. The Court will, however, consider formal motions to continue an
 6   ENE when extraordinary circumstances exist and the other party has no objection. If
 7   another party objects to the continuance, counsel for both parties must call chambers and
 8   discuss the matter with the research attorney/law clerk assigned to the case before any
 9   motion may be filed. Any request for a continuance must be made as soon as counsel
10   is aware of the circumstances that warrant rescheduling the conference. Requests
11   to continue the ENE based on preexisting scheduling conflicts must be raised within
12   7 days of the Court’s issuance of this Order.
13         7.     Settlement Prior to ENE Conference: The Court encourages the parties
14   to work on settling the matter in advance of the ENE Conference. In the event that the
15   parties resolve the matter prior to the day of the conference, the following procedures
16   must be followed before the Court will vacate the ENE and excuse the parties from
17   appearing:
18                A.     The parties may file a Joint Motion to Dismiss and submit a proposed
19   order to the assigned district judge. If a Joint Motion to Dismiss is filed, the Court will
20   immediately vacate the ENE;
21                B.     If the parties settle more than 24 hours before the conference but are
22   not able to file a Joint Motion to Dismiss, they must file a Joint Notice of Settlement
23   containing the electronic signatures of counsel for all settling parties and must also
24   identify a date by which the Joint Motion to Dismiss will be filed;
25                C.     If the parties settle less than 24 hours before the conference, counsel
26   for the settling parties must JOINTLY call chambers and inform the Court of the
27   settlement and receive Court permission to not appear at the ENE.
28

                                                   5
                                                                                 19CV1230 BEN (BGS)
 1         Questions regarding this case or the mandatory guidelines set forth herein may be
 2   directed to Judge Skomal’s research attorney at (619) 557-2993. Please consult Judge
 3   Skomal’s rules, available on the Court’s website, before contacting chambers with your
 4   questions.
 5   Dated: January 30, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                             19CV1230 BEN (BGS)
